DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 2016/0057585 A1, hereinafter “Horn”).
 	Regarding claims 1, 11 and 20, Horn teaches a wireless communication method, applied to a communication device configured with at least two packet data convergence protocol (PDCP) entities (fig. 3, ¶ [0054], For split bearers (e.g., the middle bearer in FIG. 3), the MeNB is U-plane connected to the S-GW via an S1-U interface and, in addition, the MeNB and the SeNB are interconnected via an X2-U interface, allowing both the MeNB and the SeNB to deliver U-plane data to the UE. ), the at least two PDCP entities providing service for same upper-layer data (Figs. 10A-10D, ¶ [0054], ¶ [0083], for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB), and the method comprising: performing, by the communication device, transmission of data through the at least two PDCP entities (Figs. 3, ¶ [0083]- ¶ [0085], ¶ [0091]).
 	Regarding claims 2 and 12, Horn teaches the method according to claim 1, wherein the communication device comprises at least one network device corresponding to each PDCP entity one by one (Figs.2B and 3).
 	Regarding claims 3 and 13, Horn teaches the method according to claim 2, wherein the at least one network device comprises a first device and a second device (Figs.2B and 3) and the method further comprises: forwarding, by the second device, processed data to the first device (Fig 3).
 	Regarding claims 4 and 14, Horn teaches the method according to claim 3, wherein the second device is a source end in a handover process, and the first device is a target end in the handover process (¶ [0041], handover procedure, ¶ [0053], the UE may be able to handover (HO) to a target eNB, ¶ [0079], The MeNB then, for example, sends a mobility request via the X2 connection to the target eNB. The UE context is sent to the target eNB before the HO or DC event, ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources).
 	Regarding claims 5 and 15, Horn teaches the method according to claim 3, wherein said forwarding, by the second device, the processed data to the first device comprises: forwarding, by the second device, PDCP-processed data to the first device ¶ [0080], The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources).
 	Regarding claims 6 and 16, Horn teaches the method according to claim 2, further comprising: exchanging, by the communication device, sending condition of a PDCP PDU between sending entities of the at least two PDCP entities (¶ [0079], the UE context is sent to the target eNB before the HO or DC event, ¶ [0080], The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources).
 	Regarding claims 7 and 17, Horn teaches the method according to claim 6, wherein the sending condition of the PDCP PDU comprises a sequence number (SN) and/or a hyper frame number (HFN) and/or a count value of the PDCP PDU that has been sent (¶ [0080], The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources).
	Regarding claims 8 and 18, Horn teaches the method according to claim 1, wherein the at least two PDCP entities are located at a network device side (fig. 3).
 	Regarding claims 9 and 19, Horn teaches the method according to claim 8, wherein the at least two PDCP entities are all configured to serve a first terminal device, figs. 10A-10C).
 	Regarding claim 10, Horn teaches the method according to claim 9, wherein the first PDCP entity of the first terminal device is established through a network configuration (Figs. 6, 10A-11, ¶ [0083], a UE may be configured to send the same duplicate packet to both the MeNB and SeNB, ¶ [0084], ¶ [0093], the UE determines whether the received packet was received via a duplicate delivery bearer, ¶ [0106], ¶ [0108], the UE may receive a configuration (e.g., an RRC configuration) configuring the data flow to be received on more than one connection).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477